                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO

BRYCE LANE STOUTMEYER,                                  Case No.: 4:18-cv-00532-REB

       Petitioner,
                                                        MEMORANDUM DECISION AND
       vs.                                              ORDER

ANDREW SAUL,
Commissioner of Social Security,

       Respondent.


       Pending is Petitioner Bryce Lane Stoutmeyer’s Petition for Review (Dkt. 1), appealing

the Social Security Administration’s final decision finding him not disabled and denying his

claim for disability insurance benefits and supplemental security income. See Pet. for Review

(Dkt. 1). This action is brought pursuant to 42 U.S.C. § 405(g). Having carefully considered the

record and otherwise being fully advised, the Court enters the following Memorandum Decision

and Order.

                           I. ADMINISTRATIVE PROCEEDINGS

       On November 19, 2014, Petitioner Bryce Lane Stoutmeyer (“Petitioner”) protectively

applied for Title II disability and disability insurance benefits. (AR 15.) He also protectively

filed for Title XVI supplemental security income on March 31, 2015. (Id.) Petitioner alleged

disability beginning October 20, 2014. (Id.) His claims were denied initially on June 17, 2015

and then again on reconsideration on October 28, 2015. (Id.) On November 9, 2015, Petitioner

timely filed a written request for hearing before an Administrative Law Judge (“ALJ”). (Id.)

Petitioner testified by video from Pocatello, Idaho at a hearing held on July 20, 2017 in Billings

Montana. (Id.) Impartial vocational expert Delane H. Hall also appeared and testified at the

hearing. (Id.)


MEMORANDUM DECISION AND ORDER – 1
       On October 2, 2017, ALJ Michele M. Kelley issued a decision denying Petitioner’s

claim, finding that Petitioner was not disabled within the meaning of the Social Security Act

during the period from his alleged onset date through the date of the decision. (AR 30.)

Petitioner timely requested review from the Appeals Council on November 20, 2017. (AR 235).

On September 26, 2018, the Appeals Council denied Petitioner’s Request for Review, making

the ALJ decision the final decision of the Commissioner of Social Security. (AR 1.)

       Having exhausted administrative remedies, Petitioner filed this case. He contends that

“the conclusions and findings of the [Respondent] are erroneous, not supported by

substantial evidence and are contrary to law and regulation.” Pet. for Review 3 (Dkt. 1).

Petitioner argues that the ALJ erred (1) in finding Petitioner’s impairments do not rise to Listing-

level severity; (2) in improperly weighing medical opinions; (3) in improperly discrediting non-

medical testimony; and (4) in finding Petitioner is capable of work in the national economy. See

generally Pet’r’s Mem. (Dkt. 16). Petitioner asks that the case be reversed and remanded for an

immediate award of benefits. Id. at 20.



                                 II. STANDARD OF REVIEW

       To be upheld, the Commissioner’s decision must be supported by substantial evidence

and based on proper legal standards. 42 U.S.C. § 405(g); Trevizo v. Berryhill, 871 F.3d 664 (9th

Cir. 2017). Findings as to any question of fact, if supported by substantial evidence, are

conclusive. 42 U.S.C. § 405(g). In other words, if there is substantial evidence to support the

ALJ’s factual decisions, they must be upheld, even when there is conflicting evidence. See

Treichler v. Comm’r of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014).




MEMORANDUM DECISION AND ORDER – 2
       “Substantial evidence” is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Ludwig v.

Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012). The standard requires more than a scintilla but less

than a preponderance (Trevizo, 871 F.3d at 674), and “does not mean a large or considerable

amount of evidence.” Pierce v. Underwood, 487 U.S. 552, 565 (1988).

       With respect to questions of fact, the Court is to review the record as a whole to decide

whether it contains evidence that would allow a person of a reasonable mind to accept the

conclusions of the ALJ. Richardson, 402 U.S. at 401; see also Ludwig, 681 F.3d at 1051. The

ALJ is responsible for determining credibility, resolving conflicts in medical testimony, and

resolving ambiguities. Treichler, 775 F.3d at 1098. Where the evidence is susceptible to more

than one rational interpretation, the reviewing court must uphold the ALJ’s findings if they are

supported by inferences reasonably drawn from the record. Ludwig, 681 F.3d at 1051. In such

cases, the reviewing court may not substitute its judgment or interpretation of the record for that

of the ALJ. Batson v. Comm’r of Social Sec., 359 F.3d 1190, 1196 (9th Cir. 2004).

       The decision must be based on proper legal standards and will be reversed for legal error.

Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir. 2015); Treichler, 775 F.3d at 1098. Considerable

weight is given to the ALJ’s construction of the Social Security Act. See Vernoff v. Astrue, 568

F.3d 1102, 1105 (9th Cir. 2009). However, this Court “will not rubber-stamp an administrative

decision that is inconsistent with the statutory mandate or that frustrates the congressional

purpose underlying the statute.” Smith v. Heckler, 820 F.2d 1093, 1094 (9th Cir. 1987).




MEMORANDUM DECISION AND ORDER – 3
                                        III. DISCUSSION

A.     Sequential Process

       In evaluating the evidence presented at an administrative hearing, the ALJ must follow a

sequential process in determining whether a person is disabled in general (20 C.F.R. §§

404.1520, 416.920) – or continues to be disabled (20 C.F.R. §§ 404.1594, 416.994) – within the

meaning of the Social Security Act.

       The first step requires the ALJ to determine whether the claimant is engaged in

substantial gainful activity (“SGA”). 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA is

work activity that is both substantial and gainful. 20 C.F.R. §§ 404.1572, 416.972. “Substantial

work activity” is work activity that involves doing significant physical or mental activities. 20

C.F.R. §§ 404.1572(a), 416.972(a). “Gainful work activity” is work that is usually done for pay

or profit, whether or not a profit is realized. 20 C.F.R. §§ 404.1572(b), 416.972(b). If the

claimant is engaged in SGA, disability benefits are denied regardless of his medical condition,

age, education, and work experience. 20 C.F.R. §§ 404.1520(b), 416.920(b). If the claimant is

not engaged in SGA, the analysis proceeds to the second step. Here, the ALJ found that

Petitioner did not engage in substantial gainful activity during the period from his alleged onset

date of October 20, 2014 through the date of the ALJ’s decision. (AR 17.)

       The second step requires the ALJ to determine whether the claimant has a medically

determinable impairment, or combination of impairments, that is severe and meets the duration

requirement. 20 C.F.R. § 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or combination

of impairments is “severe” within the meaning of the Social Security Act if it significantly limits

an individual’s physical or mental ability to perform basic work activities. 20 C.F.R.

§§ 404.1520(c), 416.920(c). An impairment or combination of impairments is “not severe” if it




MEMORANDUM DECISION AND ORDER – 4
does not significantly limit the claimant’s physical or mental ability to do basic work activities.

20 C.F.R. §§ 404.1522, 416.922. If the claimant does not have a severe medically determinable

impairment or combination of impairments, disability benefits are denied. 20 C.F.R.

§§ 404.1520(c), 416.920(c). Here, the ALJ found that, as of the date of her decision, Petitioner

had the following severe impairments: “degenerative disc disease status/post discectomy, and

coronary artery disease.” (AR 17.)

       The third step requires the ALJ to determine the medical severity of any impairments;

that is, whether the claimant’s impairments meet or equal a listed impairment under 20 C.F.R.

Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

answer is yes, the claimant is considered disabled under the Social Security Act and benefits are

awarded. 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant’s impairments neither meet nor

equal a listed impairment, his claim cannot be resolved at step three and the evaluation proceeds

to step four. 20 C.F.R. §§ 404.1520(e), 416.920(e). Here, the ALJ found that Petitioner did not

have an impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments. (AR 19–21.)

       In the fourth step of the evaluation process, the ALJ decides whether the claimant’s

residual functional capacity (“RFC”) is sufficient for the claimant to perform past relevant work.

20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). An individual’s RFC is his ability to do

physical and mental work activities on a sustained basis despite limitations from his

impairments. 20 C.F.R. §§ 404.1545, 416.945. An individual’s past relevant work is work he

performed within the last 15 years or 15 years prior to the date that disability must be

established, if the work was substantial gainful activity and lasted long enough for the claimant




MEMORANDUM DECISION AND ORDER – 5
to learn to do the job. 20 C.F.R. §§ 404.1560(b), 404.1565, 416.960(b), 416.965. Here, the ALJ

found that Petitioner had the RFC to perform:

       light work as defined in 20 CFR 404.1567(b) and 416.967(b) (he can push, pull,
       lift, or carry 20 pounds occasionally and 10 pounds frequently and, in an 8-hour
       workday, he can stand and/or walk for 6 hours and sit for 6 hours) with the
       following additional limitations: He can frequently climb ramps or stairs, balance,
       stoop, kneel, crouch, or crawl, and he can occasionally climb ladders, ropes, or
       scaffolds. With his dominant right upper extremity, he uses a cane for balance and
       ambulation.

(AR 21.) Based on this RFC, the ALJ further found that Petitioner was capable of performing

past relevant work as a customer service representative. (AR 28–30.)

       In the fifth and final step, if it has been established that a claimant can no longer perform

past relevant work because of his impairments, the burden shifts to the Commissioner to show

that the claimant retains the ability to do alternate work and to demonstrate that such alternate

work exists in significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v), 404.1520(f), 416.920(f); see also Garrison v. Colvin, 759 F.3d 995, 1011 (9th

Cir. 2014). If the claimant can do such other work, he is not disabled; if the claimant cannot do

other work and meets the duration requirement, he is disabled.

       Because of the ALJ’s finding at step four of the sequential process, she did not need to

make a finding at step five. However, the ALJ did make a step-five finding in the alternative.

The ALJ found that Petitioner’s RFC is compatible with work as an “office helper,” “storage

rental clerk,” and “parking lot attendant.” (AR 29.) The ALJ further found that these jobs exist

in significant numbers in the national economy. (Id.)

       Based on the finding that Petitioner could perform past relevant work and/or jobs that

exist in significant numbers in the national economy, the ALJ ultimately concluded that




MEMORANDUM DECISION AND ORDER – 6
Petitioner “has not been under a disability, as defined in the Social Security Act,” from the

alleged onset date through the date of the ALJ’s decision. (AR 30.)

B.      Analysis

        Petitioner raises four primary issues with the challenged decision. First, he argues the

ALJ erred by finding that his impairments do not meet Listing-level severity. Second, he argues

the ALJ erred by improperly weighing the opinions of medical sources. Third, he argues the

ALJ erred by discrediting the testimony of Petitioner and his wife. Fourth, he argues the ALJ

erred by finding he can perform work in the national economy. See generally Pet’r’s Mem. (Dkt.

16). Each argument will be addressed in turn.

     1. The ALJ Did Not Err in Finding Petitioner’s Impairments Are Not of Listing-Level
        Severity.

        A. Petitioner’s Mental Limitations.

        Petitioner contends the ALJ’s finding that he does not have an impairment or

combination of impairments that meets or equals a Listing is not supported by substantial

evidence. Pet’r’s Mem. 11–15 (Dkt. 16). The ALJ found that Petitioner’s degenerative disc

disease and coronary artery disease are severe impairments. (AR 17.) But Petitioner argues that

the evidence shows, and the ALJ should have found, that he also suffers from the severe

impairments of disorders of the spine, ruptured discs, herniated discs, chronic pain, chronic

depression, anxiety, ADHD, non-verbal learning disorder, spectrum disorder, acid reflux, heart

attack, hiatal hernia, and kidney stones. Pet’r’s Mem. 3 (Dkt. 16). Petitioner argues the ALJ did

not properly consider the combination of all his impairments, as required by law. Id. at 12.

        Petitioner cites evidence that he was being treated by Dr. Gardner and Dr. Martin for

anxiety and depression. Id. In both her treatment notes and an opinion letter, Dr. Gardner

documented diagnoses of generalized anxiety disorder, major depressive affective disorder, and



MEMORANDUM DECISION AND ORDER – 7
ADHD. (AR 689, 690, 692.) She echoed these diagnoses on a “Mental Residual Functional

Capacity Statement” (MRFC) form she completed. (AR 797–804.) Dr. Martin, Petitioner’s

primary care provider, also diagnosed him with chronic depression and ADHD and he

documented anxiety as a symptom. (AR 789.) Petitioner contends that these records, in

conjunction with his own testimony at the hearing, show he has severe mental impairments the

ALJ failed to properly consider. Pet’r’s Mem. 13 (Dkt. 16).

       The ALJ’s decision was not silent with respect to Petitioner’s ADHD, depression, or

anxiety. The decision stated:

                The claimant’s medically determinable mental impairments of attention
       deficit hyperactivity disorder (“ADHD”), anxiety disorder, and depression,
       considered singly and in combination, do not cause more than minimal limitation
       in the claimant’s ability to perform basic mental work activities and are therefore
       nonsevere. In making this finding, the undersigned has considered the four broad
       functional areas set out in the disability regulations for evaluating mental disorders
       and in section 12.00C of the Listing of impairments (20 CFR, Part 404, Subpart P,
       Appendix 1). These four broad functional areas are known as the “paragraph B”
       criteria.

(AR 18–19.)

       In these arguments, Petitioner is critical of what he apparently contends were constraints

imposed by the ALJ upon his opportunity to make his case at the hearing. He does not assert

outright that the ALJ erred by “limiting” his testimony, but he clearly implies that such

constraints support his contention that the ALJ failed to properly consider his mental

impairments. However, the hearing transcript supports the ALJ’s finding on the severity of

Petitioner’s mental impairments. The ALJ said “I’ve seen this evidence. So, it’s really not

necessary to duplicate what I’ve seen. But how are these things affecting Mr. Stoutmeyer? How

have they been preventing him from working? That’s what’s really important.” (AR 54.)




MEMORANDUM DECISION AND ORDER – 8
       This Court acknowledges that the hearing was conducted on a tight time schedule. At

one point, the ALJ told Petitioner’s counsel “we have five minutes before we need to move on.”

(AR 65.) Nonetheless, his counsel specifically questioned Petitioner regarding mental health

limitations: “Let’s talk about those mental health issues. You suffer from depression and

anxiety. Can you describe how those conditions limit your ability to work?” (AR 69.)

Petitioner answered by referencing difficulties with motivation, sleep, and confidence and that he

had difficulty concentrating or staying focused. (AR 69–70.) Thus, Petitioner was able to

discuss the impact of his mental limitations on his ability to do basic work activities.

       An impairment is “severe” if it “significantly limits [a claimant’s] physical or mental

ability to do basic work activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c). Otherwise, it is not

severe. 20 C.F.R. §§ 404.1522, 416.922. Here, the ALJ’s focus on the impact of Petitioner’s

mental health limitations, rather than on the diagnoses themselves, was consistent with the

applicable legal standard. Moreover, the ALJ discussed in nearly a page of her decision her

findings that Petitioner suffers no more than mild limitation in each of the “four broad functional

areas” referenced in the quoted paragraph.

       Petitioner has not pointed to any flaw in the ALJ’s findings related to the severity of his

mental limitations. He does not challenge the ALJ’s “paragraph B” findings. He does not point

to any evidence that his mental limitations affect his ability to do basic work activities. Nor does

he argue that his hearing testimony could only lead to a finding of more than mild limitations in

any of the four broad functional areas. More fundamentally, there is no argument or evidence

that would tend to show that the ALJ’s finding on this issue was not supported by substantial

evidence. Accordingly, he has not shown the ALJ erred by finding Petitioner’s limitations of

ADHD, depression, and anxiety as less than severe.




MEMORANDUM DECISION AND ORDER – 9
       Petitioner lists other impairments he contends are severe, but he does not support them

with argument or evidence. They will therefore not be considered here.

       B. Petitioner’s Spine Disorders.

       Petitioner also describes degenerative disc disease and other disorders of his spine that he

contends meet or equal the criteria for Listing 1.04. Pet’r’s Mem. 13–15 (Dkt. 16). He focuses

on paragraph “A” under subsection 1.04 of the Appendix, which in context provides as follows:

       1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal arachnoiditis,
       spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis, vertebral
       fracture), resulting in compromise of a nerve root (including the cauda equina) or
       the spinal cord. With:

               A. Evidence of nerve root compression characterized by neuro-anatomic
               distribution of pain, limitation of motion of the spine, motor loss (atrophy
               with associated muscle weakness or muscle weakness) accompanied by
               sensory or reflex loss and, if there is involvement of the lower back, positive
               straight-leg raising test (sitting and supine).

20 C.F.R. § 404 Appendix 1, Part A, Listing 1.04. To meet a listing, a claimant’s medically

determinable impairment must satisfy “all of the criteria” of the listing. 20 C.F.R.

§§ 404.1525(d), 416.925(d). To equal a listing, a claimant “must present medical findings equal

in severity to all the criteria for the one most similar listed impairment.” Sullivan v. Zebley, 493

U.S. 521, 531 (1990). Such evidence “must show that [a claimant’s] impairment(s) has lasted or

can be expected to last for a continuous period of at least 12 months.” 20 C.F.R. §§

404.1525(c)(4), 416.925(c)(4).

       Petitioner discusses several relevant medical records in significant detail, documenting

the history of his diagnoses and treatments of his degenerative disc disease. Pet’r’s Mem. 13–15

(Dkt. 16). He describes MRIs in October 2014 and April 2015 MRI showing a disc protrusion

causing “a high-grade spinal stenosis and significant compression and displacement of the L4

nerve roots at the cauda equina.” Id. at 13. He underwent a discectomy surgery in May 2015.



MEMORANDUM DECISION AND ORDER – 10
(AR 722–723.) Contemporaneous treatment notes interpreting follow-up MRIs in July and

August 2015 do not mention any nerve root compression, in contrast with the pre-surgery MRI.

(AR 748–749, 780–784, 709.) However, he did continue to suffer from pain and weakness and

several times he had a positive straight-leg raising test. Petitioner contends these records

establish he met or equaled Listing 1.04 even after his May 2015 surgery.

       Respondent disagrees, noting that Petitioner’s surgery – which took place less than 12

months after his alleged onset date – improved his condition by eliminating nerve root

compression. Because nerve root compression is a requirement for Listing 1.04A, Respondent

argues, Petitioner’s medical records failing to document such compression post-surgery mean he

cannot show he met the Listing requirements. Resp’t’s Mem. 7 (Dkt. 18).

       The Court agrees. Petitioner has not shown that his degenerative disc disease included

nerve root compression under Listing 1.04A for the requisite 12-month period. Notwithstanding

other evidence of spinal problems, the absence of clinical evidence of nerve root compression

after the surgery intended to alleviate that condition meant, inescapably, that he did not meet the

Listing requirements.1 Although Petitioner argues in the alternative that the evidence shows he

at least medically equaled Listing 1.04A, he has not shown how his impairment rises to the same

severity level as an impairment that meets the Listing.

       C. Mental Impairment Listings 12.04 and 12.06.

       Petitioner concedes the evidence does not satisfy the requirements of Listing 12.04

(depressive, bipolar and related disorders) or Listing 12.06 (anxiety and obsessive-compulsive



       1
         Even if the post-surgery MRIs had shown nerve root compression, it is not clear that
Petitioner would have met the Listing because he did not cite specific evidence showing
“limitation of motion of the spine” or “motor loss … accompanied by sensory or reflex loss,”
both of which are also requirements of Listing 1.04A.



MEMORANDUM DECISION AND ORDER – 11
disorders). He contends, however, that “the weight of those records” in his case show that his

impairments are medically equal to each of those listings. Pet’r’s Mem. 15 (Dkt. 16). He cites a

record showing he experienced “a depressed mood, anxiousness, anhedonia, insomnia,

fatigue/loss of energy, feelings of guilt and worthlessness or guilt, and impaired concentration.”

Id. (citing AR 750–752).

       Both Listing 12.04 and Listing 12.06 require “[e]xtreme limitation of one, or marked

limitation of two” of the so-called “paragraph B” criteria. (Emphasis added.) As discussed

supra, the ALJ found no more than mild limitation in each of the four paragraph B criteria and

Petitioner did not directly challenge those findings. Nor does he explain or support his otherwise

unanchored belief that his mental impairments medically equal an extreme limitation of one or

marked limitation of two of the paragraph B criteria. Accordingly, he has not established the

ALJ erred when finding that he does not meet or medically equal these Listings.

       D. Petitioner’s Combination of Impairments.

       Petitioner contends that the records, including opinions of his doctors and his own

testimony, substantiate the severity of Petitioner’s limitations and show that he cannot perform

work-related tasks. Pet’r’s Mem. 15 (Dkt. 16). He argues that “[t]he ALJ failed to consider the

totality of these impairments together,” but he does not explain how. Id.

       The ALJ described her obligation to consider the severity of Petitioner’s impairments,

including in combination, both when evaluating the severity of any impairments (or combination

of impairments) and when concluding whether any of Petitioner’s impairments or combination of

impairments meets or medically equals a Listing. (AR 16.) Elsewhere, the ALJ made specific

reference to considering Petitioner’s impairments in combination: “The claimant’s medically

determinable mental impairments of attention deficit hyperactivity disorder (“ADHD”), anxiety




MEMORANDUM DECISION AND ORDER – 12
disorder, and depression, considered singly and in combination, do not cause more than minimal

limitation in the claimant’s ability to perform basic mental work activities and are therefore

nonsevere….” (AR 18–19 (emphasis added).) Moreover, the ALJ expressly concluded that

“[t]he claimant does not have an impairment or combination of impairments that meets or

medically equals the severity of [a] listed impairment…” (AR 19.)

        The ALJ’s description of how she considered the combination of Petitioner’s

impairments is sparse, but there is enough reasoning and explanation present to support that she

did consider Petitioner’s impairments in combination. Regardless, Petitioner has not articulated

how, as he contends, consideration of his impairments in combination would have yielded a

different result.

        Petitioner has not shown the ALJ erred in her analysis or explanation of the severity of

his impairments.

    2. The ALJ Did Not Err in Weighing Medical Opinions.

        Next, Petitioner contends the ALJ erred in giving greater weight to the opinions of non-

treating medical sources than to the opinions of Petitioner’s treating providers. Pet’r’s Mem. 16–

18 (Dkt. 16). Per Social Security regulations, more weight is generally given to opinions of

treating providers than to opinions of other medical sources. 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2). Additionally, an ALJ must give “specific and legitimate” reasons supported by

substantial evidence for discounting a contradicted opinion of a treating provider. Bayliss v.

Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). To reject an uncontradicted opinion of a treating

provider, an ALJ must state “clear and convincing reasons” supported by substantial evidence for

doing so. Id.




MEMORANDUM DECISION AND ORDER – 13
       Petitioner points out that two treating providers expressed opinions on multiple occasions

that Petitioner was incapable of work. Pet’r’s Mem. 16–17 (Dkt. 16). According to Petitioner,

“Dr. Martin and Dr. Gardner both had years of treating Petitioner and both clearly opined that his

mental health impairments precluded him from all work.” Id. at 17. However, with respect to

Petitioner’s mental limitations, the ALJ gave less weight to Dr. Gardner’s opinions than to the

opinions of Dr. Seidenfeld and Dr. Dennis, psychologists who did not treat or examine

Petitioner. (AR 25.) The ALJ said the non-treating expert opinions “are based upon a thorough

review of the available medical and treatment records and a comprehensive understanding of

agency rules and regulations” and that they “are internally consistent and well-supported by a

reasonable explanation and the available evidence.” (Id.) She also found that they “are

consistent with most records of nearly every medical psychological evidence source who

evaluated the claimant, incidentally or comprehensively, except Dr. Gardner.” (Id.)

       The ALJ gave “minimal weight” to treating provider Dr. Gardner’s three opinions,

rendered in April and August of 2015, and again in July 2017. (AR 26.) The ALJ first criticized

what she described as “vague” language in the first opinion. She then said that the second and

third opinions “are not supported by the treatment records.” (Id.) Further, the ALJ said there

were internal inconsistencies between testing Dr. Gardner conducted and the opinions she

expressed. “Her own standardized testing reported at 5F [AR 689–701], on which the claimant

performed in the average to very superior ranges,” the ALJ said, “refutes [Dr. Gardner’s]

assessments of significant mental limitations in any domain.” (Id.) The ALJ also discounted the

significance and utility of Dr. Gardner’s assessment of Petitioner’s “Global Assessment of

Functioning” score, saying in part that it was a “mere snapshot” rather than a longitudinal




MEMORANDUM DECISION AND ORDER – 14
assessment and that such “scores are not intended for forensic purposes, such as assessment of

disability.” (Id.)

        Petitioner responds, albeit without reference to support in the record, that the non-treating

psychologists (Dr. Seidenfeld and Dr. Dennis) did not have access to Dr. Gardner’s counseling

records. Pet’r’s Mem. 17 (Dkt. 16). The experts did have Petitioner’s other medical records, he

acknowledges, including Dr. Gardner’s psychological evaluation, opinions, and MRFC report.

(Id.) Petitioner highlights Dr. Gardner’s opinions as “supported by the treatment records” and he

says the ALJ’s rejection of Dr. Gardner’s opinions was based on “isolated notes from his records

and the opinions of” the experts. (Id.)

        The non-treating, non-examining experts opined that Petitioner’s mental impairments

impose no more than mild limitations on his ability to do work. (AR 90, 121). Their reports

indicate that “Dr. Gardner’s opinion focuses heavily on the claimant’s physical pain as a factor,

which is not her specialty” and one report indicates that Dr. Gardner’s MRFC was “not

supported by clinical findings.” (AR 92, 124.) Elsewhere, these two experts describe Dr.

Gardner’s opinion as “rel[ying] heavily on the subjective report of symptoms and limitations

provided by the individual, and the totality of the evidence does not support the opinion. The

opinion is without substantial support from other evidence of record, which renders it less

persuasive.” (AR 95–96, 128.)

        But, Petitioner argues, Dr. Gardner’s opinions were not vague, and Petitioner refers to

what he describes as the specificity of the limitations expressed by Dr. Gardner in the MRFC.

Pet’r’s Reply 5 (Dkt. 19). Further, Dr. Gardner’s opinions were not inconsistent with her own

testing, as her testing records acknowledged Petitioner’s strengths. Id. at 6. Rather, Petitioner

argues, Dr. Gardner’s opinions were “based upon the areas where Mr. Stoutmeyer has substantial




MEMORANDUM DECISION AND ORDER – 15
impairment in light of his entire evaluation and treatment history…. Dr. Gardner offered her

opinions on the whole fabric of her treatment and testing.” Id.

       After full consideration of these opposing positions, the Court is persuaded the ALJ

properly explained her reasoning for discounting Dr. Gardner’s opinions, including by pointing

to record evidence that such opinions were not consistent with the overall record or even with

Dr. Gardner’s own testing. Such explanations satisfied the ALJ’s duty to provide specific and

legitimate reasons, supported by substantial evidence, for discounting Dr. Gardner’s opinions.

Petitioner has not shown that the ALJ erred by finding that Dr. Gardner’s opinions were not

sufficiently supported by the medical evidence. His alternative interpretation of the record does

not call into question the legitimacy of the ALJ’s interpretation.

       As with Dr. Gardner, the ALJ also gave “minimal weight” to the other treating physician

– Dr. Martin – and his three opinions, authored in February, July and August of 2015. (AR 26–

27.) The first opinion, the ALJ found, was not specific and of limited relevance because it was

offered before Petitioner’s discectomy surgery and could not speak to Petitioner’s long-term

limitations. The ALJ discounted the second opinion because it was offered “only two months

after the claimant’s back surgery (prior to reaching maximum medical improvement), and it is

vague as to the claimant’s specific abilities and limitations.” (AR 27.) The third opinion was

discounted because “Dr. Martin attributes the restrictions to a number of conditions not found to

be severe impairments, and he offers no cites to supportive objective findings. Further, the

claimant’s medical and psychological records indicate his pain was managed with a sedentary

activity level (e.g., 9F/1), medication, and physical therapy, and that he had average or better

memory, concentration, and cognitive ability, among other things (e.g., 5F).” (Id.)




MEMORANDUM DECISION AND ORDER – 16
       Petitioner, however, contends that radiographic imaging of Petitioner’s spine supported

Dr. Martin’s opinion as to the conditions underlying Petitioner’s pain and his treatment for spinal

disorders. Pet’r’s Mem. 17–18 (Dkt. 16). The ALJ was off base, Petitioner contends, in her

reasoning that Petitioner had not reached maximum medical improvement at the time of Dr.

Martin’s July 2015 opinion: “The ALJ should have weighed and included in her opinion

Petitioner’s 2016 and 2017 records, which she did not do.” Id. at 18. In further support of his

argument on this point, Petitioner summarizes medical records from July 2016 and April and

May 2017 related to pain and weakness in his back and legs. Id. at 8.

       But, the ALJ’s decision expressly references “X-ray and MRI findings from April 2017”

as well as “records from July 2016 through May 2017” from a pain and spine specialist. (AR 22,

23–24.) These are the same records Petitioner says the ALJ should have “weighed and included

in her opinion.” No other records are identified that Petitioner contends should have been

considered and discussed by the ALJ.

       More fundamentally, Petitioner’s argument misses its mark. The issue is whether the

ALJ gave specific and legitimate reasons for discounting Dr. Martin’s opinions, supported by

substantial evidence. If she did, this Court must uphold her treatment of such opinions, if

supported, even if the underlying record might allow for a different conclusion. Thus, any

argument that the ALJ should have interpreted the record differently is insufficient to justify

reversal unless it also establishes that the ALJ’s interpretation was not properly supported.

Here, Petitioner contends the ALJ erred in her characterization of certain parts of the record

being unpersuasive on the grounds of vagueness and inconsistency with other parts of the

medical record. Pet’r’s Reply 2–3 (Dkt. 19). But Petitioner does not challenge the conclusions

drawn by the ALJ based on her focus upon the timing and sequence of the underlying medical




MEMORANDUM DECISION AND ORDER – 17
opinions or that one opinion is undermined by the fact that Dr. Martin partially attributes the

restrictions to conditions the ALJ found not to be severe. However, the timing and sequence of

such opinions are important as to a claimant’s long-term limitations because opinions offered

before surgery, or only shortly after surgery, either cannot be precise or are inescapably uncertain

about a claimant’s long-term limitations. Further, the ALJ’s finding that some restrictions were

attributed to impairments found to be non-severe is also a specific and legitimate reason for

discounting Dr. Martin’s opinions because it suggests that he may have overstated the limiting

effects of Petitioner’s impairments.

       Finally, the ALJ found that the record indicates Petitioner’s pain was managed with a

sedentary activity level, medication, and physical therapy, buttressing her conclusion that Dr.

Martin’s opinions as to the severity or limiting effects of Petitioner’s impairments were not

supported by the entire record. (AR 27.) Thus, Petitioner has not shown that the ALJ failed to

provide specific and legitimate reasons, supported by substantial evidence, for her decision in

how to weigh and consider Dr. Martin’s opinions.

   3. The ALJ Erred in Discrediting the Testimony of Petitioner and His Wife.

       Petitioner contends the ALJ should not have discredited Petitioner’s testimony as to the

severity of his impairments (Pet’r’s Mem. 18–19 (Dkt. 16) and should not have discredited his

wife’s testimony about his limitations. Id. at 19. To reject a claimant’s testimony about the

severity of his symptoms after establishing the existence of an underlying impairment, the ALJ

must give “specific, clear and convincing reasons.” Molina v. Astrue, 674 F.3d 1104, 1112 (9th

Cir. 2012). “General findings are insufficient; rather, the ALJ must identify what testimony is

not credible and what evidence undermines the claimant’s complaints.” Lester v. Chater, 81

F.3d 821, 834 (9th Cir. 1995).




MEMORANDUM DECISION AND ORDER – 18
       Here, after what she characterized as “careful consideration of the evidence,” the ALJ

concluded that Petitioner’s “statements concerning the intensity, persistence and limited effects

of [his] symptoms are not entirely consistent with the medical evidence and other evidence in the

record.” (AR 22.) She further found that “[a]s to his functional limitations related to his lumbar

spine condition, the objective medical findings are consistent with work restrictions, but they do

not support the extreme exertional postural limitations the claimant alleged, either before or after

his surgery.” (Id.) Her decision discussed several medical records regarding Petitioner’s pain

and back issues over a span of multiple years, highlighting some portions that supported

Petitioner’s testimony about the severity of his limitations and other portions that undermined

such testimony. (AR 22–24.) She noted records indicating “lumbar spine tenderness,”

“discomfort in ambulation and sitting for extended periods,” “pain with palpation over the

lumbar spine,” “some loss of strength and sensation,” “continuing weakness and numbness,”

“new pain and numbness,” “decreased active and passive ranges of motion of the lumbar spine,”

“reduced sensation,” “some difficulty standing up,” and numerous positive straight-leg tests.

(Id.) However, she also noted records indicating “claimant ambulated unaided,” “no distress,”

“no atrophy or loss of coordination,” “he stood erect with normal coronal and sagittal balance,

and he reported dramatic improvement in his leg pain, with some improvement in weakness and

numbness,” “claimant was doing well, had no real concerns,” “generally had full strength in the

major muscles innervated by the lumbar spine,” and several findings of gait within normal limits,

sometimes with and sometimes without a walking stick or cane. (Id.)

       The ALJ also described perceived inconsistencies between Petitioner’s subjective reports

and his treating providers’ clinical findings, e.g.: “[Petitioner] continued to report reduced

sensation in the left L5 and S1 nerve root distributions, but he still remained intact to gross




MEMORANDUM DECISION AND ORDER – 19
examination and painful stimuli”; “Dr. Martin noted in June 2017 that, although the claimant

reported lower extremity weakness, he had full strength on exam. 12F/1–2.”2 (AR 24.)

Moreover, the ALJ noted that Petitioner “had been fairly inconsistent in attend[ing]” physical

therapy, “participating in only 39 of his 63 scheduled appointments” between August 2016 and

January 2017. (Id.)

       Petitioner contends that “the whole of his testimony was highly consistent,” particularly

with the opinions of his treating providers and his wife. Pet’r’s Mem. 19 (Dkt. 16). He criticizes

the ALJ for “cherry-picking” pieces from the record to unfairly discredit his testimony. Pet’r’s

Reply 8 (Dkt. 19). As an example, he concedes there was some physical improvement after his

surgery, but (as evidenced in other medical records) he also had ongoing complaints of pain,

weakness, and numbness after surgery. Id.

       Petitioner also challenges the ALJ’s “anecdotal observation” in her decision that

Petitioner sat through 30 minutes of testimony despite testifying that he could sit for no more

than 10 minutes at a time. Pet’r’s Mem. 19 (Dkt. 16). Petitioner argues that he qualified his

testimony by saying that the 10-minute maximum sitting duration applied “[b]arring special

circumstances” and that the ALJ hearing was just such a special circumstance. Pet’r’s Reply 9

(Dkt. 19) (quoting AR 65). Petitioner’s full testimony, in response to the question “how long can

you sit at one time before you need to move around or get up?”, was “Barring special

circumstances or being in a recliner, eight to 10 minutes. I mean, here I’m getting to the point

where I’m going to have to at least stand up if not stand up and move around shortly.” (AR 65.)


       2
         This medical record, which is 21F (mistakenly cited as 12F), appears in the record at
AR 1344–1345. Dr. Martin noted that Petitioner’s “main concern today is the atrophy in his left
lower extremity. He feels the muscles are shrinking. He feels a bit weaker on the left side as
well.” (AR 1344.) But Dr. Martin’s assessment was “5/5 muscle strength” for both left and
right lower extremities. (AR 1345.)



MEMORANDUM DECISION AND ORDER – 20
Petitioner also contends that he “had been moving in the chair throughout the hearing” to help

him “push beyond the pain” during the special circumstance of the ALJ hearing. Pet’r’s Reply 9

(Dkt. 19).

       The ALJ decision indicates that “[a]lthough the claimant testified he could sit only 8–10

minutes at a time, he had been sitting 30 minutes at the time of that testimony. He stood shortly

after that for less than a minute and sat again for longer than 8-10 minutes, stood again for a

short period, then sat again.” (AR 28.)

       The Court is persuaded that the ALJ did not provide “specific, clear and convincing

reasons” for discrediting Petitioner’s testimony about the severity of his limitations. The ALJ

undertook to describe in substantial detail numerous medical records both supporting and

undermining Petitioner’s testimony. She also cited medical records where she deemed treating

providers’ clinical findings inconsistent with Petitioner’s subjective reports. Moreover, the depth

of the ALJ’s treatment of this issue and the breadth of medical records she covered belie the

notion she “cherry-picked” the record to support a particular outcome.

       But none of these satisfy the “specific, clear and convincing” standard. The ALJ’s mere

recitation of conflicting medical records, which are not uncommon in cases such as this, does not

provide a sufficient reason to discount Petitioner’s testimony. Nor is the Court persuaded that

any “inconsistencies” the ALJ identified are legally significant, and even if arguably clear such

discrete pieces of the entire record are not “convincing.” A practitioner’s assessment of “5/5

muscle strength” (AR 1345) is not inherently incompatible with Petitioner’s subjective report of

atrophy or weakness (AR 1344). Likewise, a medical finding Petitioner was “intact to gross

examination and painful stimuli” is not inherently incompatible with his subjective report of

reduced sensation (AR 24). In both examples, Petitioner describes a relative change in his




MEMORANDUM DECISION AND ORDER – 21
symptoms yet the objective medical evidence the ALJ cites provide only a single data point each,

rendering them incapable of speaking toward relative changes.

       Nor does the Court find that the ALJ’s personal observations properly undergird a

specific, clear and convincing reason for discrediting Petitioner’s testimony. The ALJ observed

Petitioner say he could only sit for 10 minutes at a time when he had been sitting for 30 minutes.

But he also described that his tolerance for sitting was sometimes greater in “special

circumstances,” and he now argues that the ALJ hearing – which he characterizes as “a hearing

where [his] testimony is the last piece of evidence a judge will consider in approving an

application for benefits [he] desperately needs” – is just such a special circumstance. Pet’r’s

Reply 9 (Dkt. 19). A social security hearing before an administrative law judge is an unusual

and stress-inducing event in any claimant’s life and even though there may also be corroborative

information about eligibility questions (either pro or con) to be drawn from observations made

by the ALJ about the claimant, it would be also unusual for any such observation to justify

discounting other, more abundant, evidence in the record supporting the claimant’s testimony

about his limitations. That evidence here does not justify the use of or weight given by the ALJ.

Hence, the Court is not persuaded the ALJ’s reasoning satisfied the “specific, clear and

convincing” standard.

       Separately, Petitioner contends the ALJ erred by discrediting two lay opinions of his

wife, Cortina Stoutmeyer. Pet’r’s Mem. 19 (Dkt. 16). An ALJ must provide a “germane reason”

to reject lay witness evidence. Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001). The ALJ

considered function reports Ms. Stoutmeyer provided dated April 2015 and September 2015.

(AR 27.) The ALJ said such reports deserved only “minimal weight” because, she concluded,

“they assert remarkably similar observations that appear to be copied from the first report to the




MEMORANDUM DECISION AND ORDER – 22
second one” – despite the fact that Petitioner’s back surgery, which improved his condition,

occurred between the reports. (Id.) That is, the ALJ found the reports inconsistent with the

medical records and with each other because they did not describe an improvement in symptoms

despite the intervening surgery and despite medical records documenting such an improvement.

Most of the pages of Ms. Stoutmeyer’s second report appear to be photocopies of the exact same

pages in the first report. (AR 334–349, 478–492.)

       Petitioner argues that the medical records do not show that his condition improved after

surgery, and therefore his wife’s second report does not conflict with the medical evidence.

Pet’r’s Reply 9–10 (Dkt. 19). He cites evidence that he was treated for new pain and numbness

less than three months after surgery. Id.

       The Court is persuaded the ALJ did not offer a “germane reason” supported by the record

when she discredited Ms. Stoutmeyer’s reports. There is evidence that the Petitioner’s condition

improved, at least somewhat, following surgery – as noted by the ALJ, after surgery Petitioner

“reported dramatic improvement in his leg pain, with some improvement in weakness and

numbness.” (AR 23, citing AR 739.) However, other evidence supports his claim of “new pain

and numbness” after surgery. (AR 748–749.) Regardless, even post-surgery, the ALJ found

Petitioner’s degenerative disc disease to be a severe impairment. Thus, the record is clear that

Petitioner’s surgery did not resolve his back issues, so rejecting the function reports on the basis

that they were inconsistent with medical records is neither correct in the manner used by the ALJ

nor is a germane reason. Before and after surgery, Petitioner suffered from physical limitations

resulting from his back issues. The ALJ simply did not explain how the function reports were

inconsistent with the medical records. The Court finds the function reports to be consistent with

the ALJ’s separate finding that Petitioner’s degenerative disc disease is a severe impairment.




MEMORANDUM DECISION AND ORDER – 23
       Nor did the ALJ provide a germane reason when discounting Ms. Stoutmeyer’s later

function report merely because it duplicated an earlier one. Given the intervening surgery and

the “new pain and weakness” that both occurred in the time between the two opinions, it is

certainly conceivable the reports could have differed from each other. But the question here is

whether it was error to reject them simply because they did not differ. The Court is persuaded

this was error. In discounting such reports in the manner she did, the ALJ did not identify the

context or full scope of the information contained in the reports and the compelling credibility of

such statements. Instead, she discounted both reports in their entirety simply because she

concluded they were identical to some lesser or greater degree. But she made no specific

examination of the nature of the information in the reports to see if her criticism (that the report

prepared later in time didn’t consider improvement, whatever there may have been, from the

earlier spinal surgery) justified the wholesale dismissal of both reports.

       The two function reports were written by Petitioner’s wife, who (at that time) had lived

with Petitioner for about 8 years and had known him for 10 years. (AR 334, 478.) She said she

spends “almost all day everyday” with Petitioner while they raise their child, manage their lives,

and live together. (Id.) Her reports describe what Petitioner can and cannot do in daily life.

They address things like his ability to care for himself and his household, his hobbies and social

activities, and how his medical conditions affect his physical abilities. (AR 334–349, 478–492.)

They do not go into detail regarding his medical diagnoses and they do not purport to contain

objective medical findings (which further undermines the ALJ’s rejection of them as inconsistent

with the medical records). Thus, there is nothing inconsistent in Petitioner’s wife expressing an

opinion that his physical abilities several months after surgery were the same as his physical

abilities a few months before surgery. Regardless of whether the surgery improved his




MEMORANDUM DECISION AND ORDER – 24
condition, he was nonetheless suffering from back issues – later found to be a severe impairment

– at both points, and Ms. Stoutmeyer’s opinions are generally consistent with the ALJ’s finding

to that effect. Moreover, the information in the reports is thoughtfully described, understandably

explained, and the sincerity (and accompanying credibility) of the information she is providing

permeates the reports. Thus, the ALJ erred by discrediting such opinions without providing a

germane reason for doing so.

       Relevant in all of this is the fact there is always a measure of humanity required to

evaluate disability claims, brought as they are by people who are often in difficult and sometimes

even desperate circumstances. Bringing a measure of humanity does not require that a court

countenance a malingering claimant or believe a prevaricating one; however, when such

disqualifiers are hard to find in a case, such as here, the statements of a claimant and his or her

family members may be the clearest window into the critical truths of a disability appeal,

especially on a cold record. Ms. Stoutmeyer’s function reports offer such a window, including

that found in the “remarks” section of the report. (AR 341, 485.) In that section, she wrote:

       …filling out this paper was/is extremely hard. Sharing or talking about the stress,
       hardships, misfortune, health, and mental aspects of your and your partner’s lives
       on paper for who knows how many strangers to read and in a sense judge is
       degrading, sad, and difficult. No one is supposed to know what goes on behind
       locked doors, or in private…. The things I help my husband with are things that if
       discussed in open conversation would hurt his self esteem (it’s paper thin these
       days) and would hurt his dignity and pride. No one wants to admit that they have
       problems… Only because he trusts me to help him and knows I would never make
       fun of him or hurt him is he willing to allow me to help. This was hard for me and
       him to actually admit all the problems out loud and to each other (these things we
       just accepted and had no need to discuss them). We are willing to because we need
       the help, [Petitioner] needs the help and so I ask you to be kind and understand
       where we are coming from and that we are not just another case. We are people too.

(AR 341, 485.)




MEMORANDUM DECISION AND ORDER – 25
       Ultimately, of course, it is up to Respondent or his designated agent to evaluate lay

witness testimony for persuasiveness, including by considering its consistency with the entire

record. It is also the Respondent’s duty to resolve conflicts in the record, which can be a

daunting task against the sheer number of cases, each of which requires individualized attention.

But the function reports, in this case, provided the ALJ with information that tends to

corroborate, earnestly and humbly, Petitioner’s claims regarding the extent of his physical

limitations. It was error to dismiss such reports in a few short sentences that fail to withstand

any even-handed scrutiny.

       That is not to say that every sincere statement of the difficulties wrought by any severe

impairment must be credited or that even if credited, will be sufficient to support a disability

determination – there are, of course, multiple aspects to such an end and the framework and

standards for showing entitlement to disability benefits are well-established and are not

challenged here. But this case, and Ms. Stoutmeyer’s remarks in particular, can serve as a

reminder that those standards are applied to real people, many of whom are suffering greatly and

have suffered for an extended period of time – whether they are ultimately found to be entitled to

disability benefits or not. Here, for the reasons described above, the ALJ erred in discrediting

Ms. Stoutmeyer’s function reports.

   4. Remand is Necessary to Consider Whether Petitioner Can Work in the National
      Economy.

       Finally, Petitioner contends that the evidence of record supports his position that he

would miss at least four days of work per month, be off-task more than 30% of the time, work

50% less effectively than an average worker, and require more breaks than an average worker.

Pet’r’s Mem. 19 (Dkt. 16). Per the vocational expert, such factors make a person ineligible to




MEMORANDUM DECISION AND ORDER – 26
work in the national economy. Id. Accordingly, Petitioner argues that the ALJ’s finding that he

can work in the national economy is not supported by substantial evidence. Id.

       As discussed supra, the ALJ erred in discrediting Petitioner’s testimony by failing to

provide specific, clear and convincing reasons supported by the record and in discrediting

Petitioner’s wife’s lay opinions by failing to provide germane reasons. The ALJ’s finding that

Petitioner can perform work in the national economy was based, at least in part, on her

evaluation of Petitioner’s testimony and Petitioner’s wife’s lay opinions. Because the ALJ erred

in her treatment of such evidence, the subsequent finding that Petitioner is capable of work

cannot stand on this record. Accordingly, the case will be remanded for Respondent to

reevaluate Petitioner’s testimony and Petitioner’s wife’s lay opinions. On remand, the ALJ must

either credit such evidence or provide sufficient justifications for discrediting it.3 Those

decisions will, in turn, inform the subsequent question of whether Petitioner is capable of work

in the national economy.



                                       IV. CONCLUSION

       Petitioner has not shown that the ALJ committed reversible legal error regarding the

severity of his impairments or the weighing of medical opinions. However, Petitioner has shown

error in the ALJ’s weighing of Petitioner’s own testimony and the weighing of lay evidence,

which undermines the ALJ’s decision regarding whether Petitioner is capable of work in the

national economy. Accordingly, the ALJ’s decision is not supported by substantial evidence and

it will be reversed and remanded for further proceedings consistent with this decision.


       3
         The Court will not apply the “credit-as-true” rule in this case because the record is
“uncertain and ambiguous” as to the appropriate weight of Petitioner’s testimony and Petitioner’s
wife’s lay opinions. See Treichler v. Comm’r, 775 F.3d 1090, 1105 (9th Cir. 2014).


MEMORANDUM DECISION AND ORDER – 27
                                            V. ORDER

       Based on the foregoing, Petitioner’s Petition for Review (Dkt. 1) is GRANTED, the

decision of the Commissioner is REVERSED, and this action is REMANDED to the

Commissioner of Social Security under sentence four of 42 U.S.C. § 405(g) for further

proceedings consistent with this opinion.



                                                   DATED: March 13, 2020

                                                   _________________________
                                                   Honorable Ronald E. Bush
                                                   Chief U.S. Magistrate Judge




MEMORANDUM DECISION AND ORDER – 28
